Citation Nr: 0948366	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  05-02 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to February 4, 1998 
for service connection for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1966 to September 1968.  Service in the 
Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision which 
granted service connection for PTSD effective April 17, 2009.

The remote procedural history of this case will be discussed 
below.

In a May 2007 decision, the Board granted the Veteran an 
effective date of February 4, 1998 for service connection for 
PTSD.  The Veteran appealed that decision to the Court of 
Appeals for Veterans Claims (the Court).  In July 2009, 
counsel for the Veteran and the Secretary of VA filed a Joint 
Motion for Remand.  An Order of the Court dated July 14, 2009 
granted the motion and vacated, in part, the Board's May 2007 
decision; specifically, as to the Board's denial of an 
effective date prior to February 4, 1998.  The Order of the 
Court remanded the case to the Board.

Issue not on appeal

In July 2009, while this case was pending before the Court, 
the Board dismissed the Veteran's claim of clear and 
unmistakable error in the May 8, 2007 Board decision.  To the 
Board's knowledge, no appeal was taken.  That issue will be 
addressed no further herein.  


FINDINGS OF FACT

1.  The Veteran filed claims of entitlement to service 
connection for PTSD in July 1991 and in April 1994, which 
were finally denied in unappealed RO rating decisions dated 
May 1992 and May 1994, respectively.

2.  At the time of the unappealed May 1992 and May 1994 
rating decisions, the Veteran had not submitted sufficient 
evidence to enable the verification of the occurrence of his 
claimed in-service stressors.  

3.  The Veteran filed to reopen his claim of entitlement to 
service connection for PTSD on February 4, 1998.  That claim 
was granted by the RO.


CONCLUSION OF LAW

The criteria for an effective date prior to February 4, 1998 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.156(c), 3.400(q), (r) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an effective date earlier than the 
currently assigned February 4, 1998 for the grant of service 
connection for PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision as to the issue on appeal.

The Joint Motion

As was described in the Introduction, this case was remanded 
by the Court in July 2009.  The Board wishes to make it clear 
that it is aware of the Court's instructions in Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a 
remand by the Court is not "merely for the purposes of 
rewriting the opinion so that it will superficially comply 
with the 'reasons or bases' requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis of the Veteran's claim has been undertaken 
with that obligation in mind.

In the July 2009 Joint Motion, the parties agreed that the 
Board had set forth inadequate reasons and bases in its 
decision to deny an effective date prior to February 4, 1998 
for the grant of service connection for PTSD.  Specifically, 
the parties indicated that the Board had not properly 
considered the application of 
38 C.F.R. § 3.156(c) to the facts of the case.  Accordingly, 
specific discussion of 38 C.F.R. § 3.156(c) will be included 
in the Board's analysis below.  

The Board notes that the Joint Motion did not find fault with 
any other aspect of the Board's May 2007 decision and did not 
disturb the Board's grant of an effective date of February 4, 
1998 for service connection for PTSD.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Duty to notify

The Board's May 2007 decision contained a discussion 
concerning VCAA compliance.  See the May 2007 Board decision, 
page 3.  The July 2009 Joint Motion for Remand, as adopted by 
the Court, did not mention any VCAA deficiencies, either as 
to adequacy of VCAA notice furnished by the RO or as to the 
Board's discussion of the adequacy of such notice in its May 
2007 decision.  The Board is aware of the Court's often 
stated interest in conservation of judicial resources and in 
avoiding piecemeal litigation.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) ["Court will [not] review BVA 
decisions in a piecemeal fashion"]; Fugere v. Derwinski, 1 
Vet. App. 103, 105 (1990) ["[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court"].  The Board is 
confident that if there were any perceived errors in terms of 
VCAA notice, or the Board's discussion thereof, this would 
have been brought to the Board's attention for the sake of 
judicial economy.  

For the sake of brevity, the Board's previous VCAA discussion 
will not be repeated.  Although the Court's July 2009 Order 
serves to vacate, in part, the Board's May 2007 denial and to 
some extent its legal efficacy, the Board's prior discussion 
nonetheless remains a matter of record, and one which was 
clearly provided to the Veteran.  Examination of the now-
vacated decision reveals that the Board articulated how VCAA 
compliance with respect to the duty to notify was achieved.  
Because the Joint Motion found no fault in the Board's 
previous notice discussion, and for the sake of economy, that 
complete discussion will not be repeated.

The Veteran and his attorney have not since raised any VCAA 
notice concerns.  It is abundantly clear that the Veteran, 
through his attorney, is fully aware of what is required 
under the VCAA.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the Veteran]; see also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) [VA has no further duty to notify a Veteran of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claim].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  There is nothing in the Joint Motion 
which addresses the matter of VA's duty to assist, and there 
is no suggestion that there exists unobtained evidence which 
would have a bearing on the outcome of this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim.
His attorney most recently did so in November 2009.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the Veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2009); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).

With respect to service connection claims which are granted 
following the submission of new and material evidence, 
governing regulation provides that the effective date of the 
award will be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(q)(1)(ii), (r) (2009).
38 C.F.R. § 3.156(c)(1) provides that "notwithstanding any 
other section in this part, at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section."

Pursuant to 38 C.F.R. § 3.156(c)(2), "paragraph (c)(1) of 
this section does not apply to records that VA could not have 
obtained when it decided the claim because the records did 
not exist when VA decided the claim, or because the claimant 
failed to provide sufficient information for VA to identify 
and obtain the records from the respective service 
department, the Joint Services Records Research Center, or 
from any other source."

38 C.F.R. § 3.156(c)(3) states that "[a]n award made based 
all or in part on the records identified by paragraph (c)(1) 
of this section is effective on the date entitlement arose or 
the date VA received the previously decided claim, whichever 
is later, or such other date as may be authorized by the 
previously decided claim.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet App. at 
54.

Analysis

Factual background

The Board believes a brief recapitulation of the procedural 
history of this case will aid in the understanding of its 
decision.

The Veteran initially filed a claim of entitlement to service 
connection for PTSD in July 1991.  That claim was denied in a 
May 1992 RO rating decision.  The Veteran filed a notice of 
disagreement in February 1993, and the RO issued a statement 
of the case (SOC) in March 1993.  The Veteran filed a 
substantive appeal in December 1993.  He was informed by the 
RO later that month that his appeal was untimely.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2009).  The 
Veteran has not since challenged the timeliness of the 
appeal.

In April 1994, the Veteran, acknowledging that his appeal was 
untimely, filed to reopen his PTSD claim.  His claim was 
denied in a May 1994 RO rating decision.  The Veteran was 
informed of that decision by letter from the RO dated 
November 1994.  He did not disagree with that decision.

On February 4, 1998, the Veteran again filed a claim of 
entitlement to service connection for PTSD.  His claim was 
denied by the RO in an April 1998 rating decision.  The 
Veteran filed a notice of disagreement in September 1998.  
After the receipt of additional evidence [discussed below], 
the RO granted service connection for PTSD in a February 2002 
rating decision.  The effective date of service connection 
was April 13, 1999.  This appeal followed.

In a May 2007 decision, the Board granted an effective date 
of February 4, 1998 for service connection for PTSD.  In the 
May 2007 decision, the Board determined that the date of 
claim was February 4, 1998 and that the record revealed no 
unacted-upon claims for service connection for PTSD filed 
prior to that date.  The Board further found that the medical 
evidence was at least in equipoise as to whether the Veteran 
was diagnosed with PTSD prior to the February 4, 1998 claim.  
The Board found that service connection should properly be 
granted effective February 4, 1998, the date of claim. 

The Veteran disagreed with the Board's denial and appealed to 
the Court.  Pursuant to a July 2009 Joint Motion, in a July 
14, 2009 Order, the Court vacated, in part, and remanded, in 
part, the Board's decision denying an effective date earlier 
than February 4, 1998 for service connection for PTSD. 


The July 2009 Joint Motion and July 14, 2009 Order of the 
Court did not identify an inadequacies in the Board's 
specific determinations as outlined above.  Rather, the Joint 
Motion found fault with the Board's failure to consider the 
application of 
38 C.F.R. § 3.156(c) to this issue.  

Discussion

The Veteran, through his attorney, asserts that pursuant to 
38 C.F.R. § 3.156(c), he is entitled to an effective date 
earlier than February 4, 1998 for the grant of service 
connection for PTSD because his reopened claim was based on 
newly discovered service records.  See the Attorney's letter 
dated November 5, 2009.

As indicated above, 38 C.F.R. § 3.156(c)(1) states that 
"notwithstanding any other section in this part, at any time 
after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of this 
section."
In this case, the Veteran points to records of United States 
Armed Services Center for Unit Records Research (CURR) which 
were not obtained un til after his February 1998 claim and 
which formed a basis for the RO's grant of service connection 
in February 2002.

The reference to "official service department records" in 
the regulation includes CURR reports such as the reports 
associated with the Veteran's claims folder in October 2001.  
See Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008).  However, 
and crucial to the outcome of this case, 38 C.F.R. § 
3.156(c)(2) clearly indicates an exception, namely if the 
Veteran failed to provide sufficient detail for VA to 
identify and obtain the records from the respective service 
department, the Joint Services Records Research Center, or 
from any other source.  The reasoning is obvious: if only a 
veteran has information which would enable the service 
department to unearth stressor information, it is the 
veteran's responsibility to provide such information.  The 
Court has held that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).     

Crucially, as will be explained below, the record 
demonstrates the Veteran failed to provide sufficient detail 
to allow for verification of his claimed in-service stressors 
by CURR until after his February 1998 claim to reopen.  

As indicated above, the Veteran filed his initial claim of 
entitlement to service connection for PTSD in July 1991.  In 
conjunction with his original claim of entitlement to service 
connection, the Veteran provided two statements concerning 
in-service stressors.  Specifically, in a statement dated 
April 1992, the Veteran indicated that he witnessed many 
friends die, but he did not recall their names.  In a 
statement dated February 1993, the Veteran provided an 
overview of his duty stations throughout his time in Vietnam 
and stated that he was shot while stationed in "Duckfu," as 
was his friend, "Sung."  The Veteran further stated that he 
was in charge of burial of the dead and personally killed 
children, babies, and women.  
The Veteran also stated in February 1993 that he had been 
shot in a drive-by shooting after he returned from Vietnam; 
no details were provided. The Veteran's original claim was 
denied in a May 1992 rating decision and an unappealed March 
1993 SOC, in essence because there was no diagnosis of PTSD.  

The Veteran filed a claim to reopen his previously denied 
claim of entitlement to PTSD in April 1994.  In conjunction 
with this claim, the Veteran submitted a military history 
worksheet dated December 1993 in which he indicated that he 
killed enemy soldiers and lost "a lot of people" who he did 
not "want to talk 
about [it]  . . . because it hurts to think of it and even 
more difficult to speak of it."  He further indicated that 
"a lot of people were killed [that he knew] and I have 
blocked this out of my mind."  Concerning rocket and mortar 
attacks, the Veteran generally stated that while he was 
stationed at Hue and Bien Hoa, the camps were attacked twice 
a week.  However, he provided no specific information 
concerning the dates of these attacks.  See a military 
history worksheet dated December 1993.  
The RO declined to reopen the claim in a May 1994 rating 
decision, finding that the Veteran had not submitted new and 
material evidence as to a diagnosis of PTSD.  

The Veteran's statements which were submitted in conjunction 
with his original July 1991 claim and his April 1994 claim to 
reopen are demonstrably lacking in verifiable detail.  

In contrast, when the Veteran again filed to reopen his PTSD 
claim in February 1998 he submitted multiple statements of 
himself and others, including testimony before a Decision 
Review Officer.  Specifically, the Veteran described the 
death of a convoy driver, who he named, and provided 
identifiable locations and specific date ranges concerning 
mortar and rocket attacks which he experienced while 
stationed at Phu Loi, Huy, and Ben Hoi.  See the Veteran's 
statements dated June 1998 and December 2000; see also the RO 
hearing transcript dated November 1999.  

As was alluded to above, service department records which 
were obtained in October 2001 confirmed attacks on military 
bases at the time the Veteran was stationed there.  Also 
identified was a casualty report on the service member named 
by the Veteran, who was specifically noted to have been 
assigned to the same unit as the Veteran.

In the February 2002 rating decision which reopened and 
granted the Veteran's claim, the RO indicated that service 
connection for PTSD was warranted "based primarily on 
evidence in the Veteran's letters, personnel file, evidence 
from [the U.S. Armed Services Center for Unit Records 
Research (CURR)], and the principles of reasonable doubt."  
Specifically, the RO identified newly added records which 
showed that CURR was able to verify the Veteran's June 1998 
contention that he was exposed to rocket fire and enemy 
attacks at Bien Hoa in January 1968.  CURR was also able to 
confirm the Veteran's June 1998 report that he witnessed the 
injury of the fellow soldier who was wounded in action in 
January 1968.  

Crucially, the detailed stressor information upon which the 
CURR verification was based was not of record until after the 
Veteran filed his claim to reopen in February 1998.   In 
conjunction with his February 1998 claim to reopen, the 
Veteran essentially provided appropriately detailed 
information concerning the "who, what, when, and where" of 
his in-service stressors, which enabled the RO to make the 
CURR request in January 2001 which led to the stressor 
verification.  The stressor information provided by the 
Veteran prior to his February 1998 claim to reopen was 
markedly vague compared to the level of detail he later 
provided.  

It was the Veteran's responsibility to present sufficient 
evidence in support of his claim, but he failed to do so 
prior to February 1998.  The Veteran's descriptions of in-
service stressors prior to the February 4, 1998 claim to 
reopen were vague and without sufficient detail to allow for 
verification.  The provisions of 38 C.F.R. 
§ 3.156(c)(2) therefore apply, and 38 C.F.R. § 3.156 (c)(1) 
does not apply.    
  
In summary, for the reasons and bases expressed above, the 
Board concludes that the Veteran is not entitled to an 
effective date prior to February 4, 1998.  
The benefit sought on appeal is therefore denied.


ORDER

Entitlement to an effective date prior to February 4, 1998 
for the grant of service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


